Citation Nr: 1719348	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-10 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected lumbar strain, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1, 1998 to May 31, 2001, and had additional active service from March 5, 2003 to July 2, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that granted an increased rating of 10 percent for service-connected lumbar strain, and from a March 2010 rating decision that determined that new and material evidence had not been submitted to reopen a claim for service connection for a right elbow disability.

A videoconference hearing was held before the undersigned Veterans Law Judge in September 2012.  A transcript of this hearing is associated with the record.

In November 2013, the Board reopened the claim for service connection for a right elbow disability and remanded the appeal to the RO for additional development.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The case is REMANDED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  VA will notify the Veteran if further action is required.



REMAND
 
Under 38 C.F.R. § 3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate. 38 C.F.R. § 3.655 (b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655 (c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a scheduled medical examination, without good cause, a claim for an increase shall be denied without review of the evidence of record. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655. 

In this case, the Board determined that an additional examination was needed to assess the current level of severity for the Veteran's service-connected lumbar strain as the last compensation examination was in August 2009 and the Veteran had asserted that his low back disability had worsened since that time.  The Board also requested that the Veteran appear for a VA examination to determine the etiology of the Veteran's right elbow disability and to determine whether such disability existed prior to the Veteran's active service and was permanently aggravated by the Veteran's military service.  Thus, the claim was remanded back to the RO.  The RO attempted to schedule the Veteran for VA examinations.  He was sent an appropriate notification in January 2014, but failed to report.  However, in a January 2014 Report of Contact, the Veteran contacted the AOJ to reschedule the January 2014 VA examination; he indicated that he was unable to make the appointment due to bad weather and requested another examination.  There is no indication that the AOJ attempted to reschedule this examination, and as the Board finds that good cause for the Veteran's failure to report has been shown, the AOJ should schedule the Veteran for the appropriate VA examinations.  38 C.F.R. § 3.159(c)(4)(i) (2016).  

Further, as to the current state of the record, since the Veteran's lumbar spine claim was last before the Board, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Critically, this type of joint testing was not accomplished during the Veteran's most recent VA examination in August 2009. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has received for his low back and right elbow, to include any records of VA treatment dating from January 2014.  All such available documents must be associated with the record.

2.  Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected low back strain.  The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

The record must be provided to and reviewed by the examiner.  The examination is to include a review of the Veteran's history and current complaints, as well as any tests deemed necessary.

3.  The Veteran should be afforded a VA examination to determine the etiology of this right elbow disability to include whether such disability existed prior to the Veteran's active service and was permanently aggravated by the Veteran's military service, i.e. considering the service treatment reports, post-service medical records, and the lay statements and testimony by the Veteran.

The record must be provided to and reviewed by the examiner.  The examination is to include a review of the Veteran's history and current complaints, as well as any tests deemed necessary.

Please note:  The Veteran is competent to report lay observable events and symptoms; i.e. he is competent to attest to any reported symptoms he experienced in service or since that time.

The examiner is asked to offer an opinion addressing the following questions:

(a) Please identify with specificity any evidence that supports a finding that it was obvious or manifest (clear and unmistakable) that a right elbow disability or fracture preexisted service.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records.

(b) Please indicate whether any preexisting right elbow disability obviously or manifestly (clearly and unmistakably) was not permanently aggravated in service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disorder).

(c) If the examiner does not find obvious or manifest evidence that any currently diagnosed right elbow disability preexisted service and was not aggravated in service, he/she is requested to provide an opinion as to whether it is at least as likely as not that the Veteran currently has a right elbow disability that is related to active military service or events therein.

In providing the medical opinions above, the examiner is asked to discuss the Veteran's lay statements and the medical evidence of record, including the service treatment reports.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The term "aggravation" of a preexisting disability refers to an identifiable permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. §  20.1100 (b) (2016). 





